DETAILED ACTION
The amendment/response filed on 10/06/21 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2016/0315438).
Regarding claim 9, Hattori teaches a crimping machine (Fig. 3, 25) for crimping contact elements or terminals (90 or 91 or Fig. 2, 9), each contact element comprising an end section of a conductor (Fig. 1, W) such as a cable end, the crimping machine comprising 
a storage arrangement having a plurality of magazines (Fig. 3 or 4, R), 
wherein a transport unit (110) for transporting the contact elements to a cutting device (20) is assigned respectively to each magazine (R), the crimping machine further comprising 
a centering device [through a crimping device (130; Page 4; Para.0051)] for positioning the conductor with respect to a crimping head for crimping the contact elements to the conductor, 
wherein the crimping machine further includes a guiding device [or conveyor system (120)] in an area between the cutting device (20) and the crimping head (130), and further
wherein one input [or each of the multiple input terminal starting positions (P1) is fed into area (121) for a single delivery position (P2)] (See Fig. 3 Below) of the guiding device (120) is assigned respectively to each transport unit (110) and all of the inputs open, via channels, into a joint output [or single terminal delivery (P2) into area (122)] on a crimping head side (Within Area 130) of the guiding device via which output a separated contact element (91; Para. 0105 & 0112) from the contact elements is conveyed to the crimping head (130). 

    PNG
    media_image1.png
    574
    870
    media_image1.png
    Greyscale

Regarding claim 10, Hattori teaches that the contact elements are wire ferrules (91; Page 4; Para.0051). 
Regarding claim 11, Hattori teaches that the guiding device is funnel-shaped, such as a shaping from multiple inputs to single output (120), with the inputs (121) located next to each other on a side of the guiding device from which the channels arranged to be convergent lead to the output (122). 
Regarding claim 12, Hattori teaches that the channels extend substantially in a direction of gravity (Fig. 3, Top Channel from P1 to P2) as the terminals (9) are conveyed from Starting Position (P1) to Delivery Position (P2). 
Regarding claim 13, Hattori further teaches an accelerating device, such as the pawl moving mechanism portion (80) and the terminal guiding mechanism portion (54) for different types of terminals, via which a movement of the separated contact element or terminal (9) within the guiding device is supported. 
Regarding claim 16, Hattori further teaches a stripping unit (Fig. 1, 24) for the conductor (W), conductor holding pliers (27), sleeve holding pliers (27), a tool carriage (26) and via which the sleeve holding pliers are movable from a transfer position at the guiding device to a crimping position (25). 
Regarding claims 17 & 18, Hattori teaches a control panel (140; Para. 0052) for selecting a contact element type and a control unit for controlling functional elements in response to an entry to the control panel; wherein the functional elements include the transport units, and the cutting device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hattori in view of Loving, Sr. et al (US 5,930,891).
Regarding claim 15, Hattori teaches a crimping machine (Fig. 3, 25) for crimping contact elements or terminals including the control system (140; Para. 0052) for computer control of the whole crimping system, the pawl moving mechanism portion (80) and the terminal guiding mechanism portion (54) for selecting different type of terminals (Para. 0112), which reads on applicants’ claimed invention; except for having a sensor for detecting an approach of the separated contact element to the output. 
Loving, Sr. et al teach an automated apparatus for crimping a contact with a fiber optic sensor (Fig. 8B, 119), in order to detect the presence of the contact element or terminal (85; Col. 7, lines 31-33) for automated crimping.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the crimping machine (Fig. 3, 25) for crimping contact elements or terminals as taught by Hattori, by applying the fiber optic sensor, as taught by Loving, Sr. et al, in order to detect the presence of the contact element or terminal for improving the automated crimping system.
 	
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants' arguments filed on 10/06/21 have been fully considered but they are not persuasive for the following reasons:
Applicants assert that the prior art, Hattori, is silent about the claimed limitations “inputs”, “a joint output” or “channels” (Remarks; Page 5) as the applied limitations of the equated language in the rejection do not represent the same characterization. In response, the examiner further expands the applied language of the limitations and an expanded drawing of Fig.3 to clarify the rejection with respect to the claimed language, as above: “one input [or each of the multiple input terminal starting positions (P1) is fed into area (121) for a single delivery position (P2)] (See Fig. 3 Below) of the guiding device (120) is assigned respectively to each transport unit (110) and all of the inputs open, via channels, into a joint output [or single terminal delivery (P2) into area (122)] on a crimping head side (Within Area 130) of the guiding device (120)”
Therefore, Hattori does teach at a minimum the limitations “inputs”, “a joint output” or “channels”, as claimed.
In summary, applicants are again advised to review MPEP 2111 and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) in order to recognize the scope of the claims when judged in view of all the prior claimed invention, which is being viewed in its broadest reasonable interpretation, and not in view of the invention as specified in the disclosure.
Regarding Claims 10-13 and 15-18, these claims stand rejected as articulated in Sections 4-6 above where independent Claim 9 also stands rejected with the responses to the applicants’ remarks above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 6, 2021